PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1016


WANRONG LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 16, 2014                 Decided:   November 14, 2014


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Petition denied by published opinion.     Judge Duncan wrote the
opinion, in which Judge Agee and Judge Diaz joined.


ARGUED: Theodore N. Cox, New York, New York, for Petitioner.
Aimee J. Carmichael, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.   ON BRIEF: Stuart F. Delery,
Acting Assistant Attorney General, Civil Division, John S.
Hogan,   Senior  Litigation  Counsel,   Office  of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
DUNCAN, Circuit Judge:

      Petitioner Wanrong Lin seeks judicial review of an order of

the Board of Immigration Appeals (“BIA” or “Board”) denying his

second motion to reopen removal proceedings.                      Lin contends that

the   BIA    abused   its    discretion        in    evaluating    the     evidence    he

submitted in support of his motion to reopen, and in finding the

May   2007    Department      of   State       Profile      of   Asylum    Claims     and

Country Conditions on China (“2007 Profile”) 1 reliable.                       For the

reasons that follow, we deny Lin’s petition for review.



                                        I.

                                        A.

      Many of the facts leading to Lin’s current petition for

review are set forth in this court’s opinion in Lin v. Holder,

452 F. App’x 369 (4th Cir. 2011).                     We summarize the relevant

portions here.

      Lin,    a   native     and   citizen      of    the    People’s      Republic    of

China,      entered   the     United       States       without     inspection        and

subsequently married a U.S. citizen.                     Lin and his wife have

three     children,    all    U.S.   citizens.              In   January    2007,     the


      1
       The 2007 Profile reports that, in the decade preceding its
publication, there were no cases of forced abortion or
sterilization in Lin’s home province of Fujian, China. See J.A.
23.


                                           2
Department     of     Homeland      Security       served     Lin      with    a    Notice     to

Appear,    charging         him     with     being      removable       under        8    U.S.C.

§ 1182(a)(6)(A)(i).              During Lin’s removal proceedings before an

Immigration      Judge      (“IJ”),     Lin       filed    applications        for       asylum,

withholding      of      removal,     and     relief        pursuant      to       the    United

Nations Convention Against Torture.

      The IJ held a hearing on the merits of Lin's asylum claim

in March 2008.           Lin testified that, given the birth of his two

children 2 in the U.S. in violation of China's one-child family

planning      policy,       he     feared    persecution,          specifically           forced

sterilization, upon his return to China.                          Lin submitted several

identification documents for himself and his family, but failed

to   submit    evidence          regarding        country     conditions           and    family

planning policies in China.                   Moreover, though Lin claimed to

have evidence substantiating his father’s past persecution for

family    planning       violations         due    to     Lin’s    birth,      Lin       did   not

submit such evidence to the IJ, and Lin’s father, who lives in

the U.S., failed to testify on his behalf.

     The IJ denied Lin’s applications and ordered his removal to

China.     The      IJ     found    that    Lin     had    not    submitted         sufficient

documentation         to     support        his     claims        of    possible          future


      2
       Lin’s third child was born after he submitted his asylum
application.


                                              3
persecution and torture stemming from the birth of his children.

With respect to Lin’s past persecution claim, the IJ did not

find credible Lin’s testimony regarding his father’s arrest in

connection       with    Lin’s   birth,    or    Lin’s     related    detention     by

authorities as a child.             The IJ determined that this testimony

was      inconsistent        with       Lin’s         asylum    application        and

uncorroborated by any objective evidence.

        Lin appealed this decision to the BIA, which affirmed all

of the credibility and evidentiary findings of the IJ, as well

as the order of removal.            Lin did not file a petition for review

of the BIA's decision with this court.

      In February 2010, Lin filed a motion to reopen his asylum

claim     with    the    BIA,    arguing       that    material    and      previously

unavailable documents demonstrated changed country conditions in

China    and     established     that   Lin     would    face   fines    and    forced

sterilization       if    repatriated.          Lin     asserted     that     coercive

practices were widely used in his home province of Fujian to

implement China's family planning policies, and that he would be

subject to these practices on return.                    Lin also questioned the

2007 Profile’s reliability and criticized the BIA’s reliance on

this report in previous decisions.

      The BIA denied Lin’s motion to reopen for several reasons.

First, the Board noted that Lin’s motion was not accompanied by

an affidavit, and therefore Lin’s counsel’s statements that Lin

                                           4
would be forcibly sterilized were not evidence.                                      Second, the

Board     determined      that        several            of   Lin’s       documents     had       been

previously submitted to the BIA with his first asylum claim, had

not     been    properly        authenticated,                were        incomplete,       or    had

previously been considered by the BIA in other, precedential

decisions.           Third,     the       BIA   rejected         Lin’s       argument      that     it

should grant his motion to reopen because the Board had granted

a motion to reopen based on similar documents in an unrelated

case.     Finally, the BIA rejected Lin’s argument that the 2007

Profile       was    unreliable,          finding         that      Lin    failed     to    provide

evidence that proved his claim or demonstrated that his expert,

Dr. Flora Sapio, was qualified to make such a determination.

        Lin    timely    filed        a       petition        for    review     of    the        BIA’s

decision.           In an unpublished decision released on October 28,

2011, this court denied Lin’s petition for review.                                         We found

that the BIA did not abuse its discretion in rejecting certain

documents as unauthenticated, relying on the 2007 Profile, or

rejecting      Lin’s     claim    of          economic        persecution       where      Lin     had

provided no financial information.                            See Lin, 452 F. App’x at

372-73.

                                                    B.

        On June 11, 2012, Lin filed a second motion to reopen with

the BIA.        In this motion, Lin argued that “new and previously

unavailable          evidence     .       .     .       establishe[d]         changed       country

                                                    5
conditions in China with respect to the government’s enforcement

of the population control policy since [his] hearing before the

[IJ].”         J.A. 18.        Lin specifically alleged that the new evidence

“demonstrate[d] that the 2007 Profile does not reflect current

conditions [in China] and is an unreliable source,” J.A. 18,

that officials in Lin’s home province of Fujian use coercive

measures to enforce “population targets and quotas,” J.A. 19,

and       that    “an    official        policy   change”        in   Fujian    Province      now

mandates sterilization for parents of U.S.-born children, who

have not acquired legal status abroad, “without exception,” J.A.

19.

          On December 11, 2012, the BIA denied Lin’s second motion to

reopen, concluding that Lin’s “evidence [was] not sufficient to

establish         a     change      in    circumstances          or    country       conditions

‘arising         in     the   country      of   nationality’          so   as   to   create   an

exception to the time and number limitations for filing another

.     .    .     motion       to   reopen.”           J.A.   7    (quoting       8   U.S.C.    §

1229a(c)(7)(C)(ii)).                The Board pointed out that much of the

evidence Lin attached to his second motion to reopen had been

previously submitted, J.A. 4-5, and that Lin’s documents from

China “ha[d] not been sufficiently authenticated in any manner.”

J.A. 5.

          The BIA discussed Lin’s evidence category-by-category.                              In

doing so, it determined that Lin’s submissions were insufficient

                                                  6
to show that he would be subject to sterilization in China.

First,     the    Board    noted   that    Lin’s     evidence    indicated    that

administrative      penalties,     rather     than    coercive    measures,    are

used to enforce China’s family planning policies.                    Second, the

Board found that Lin’s evidence suggesting that his children

would be considered Chinese nationals did not establish that Lin

would be sterilized.          Third, the Board noted that Lin had not

demonstrated that the policies or practices highlighted in his

submitted documents were applicable to him.                     For example, the

evidence either pertained to locales outside his home of Fuzhou

City, 3 or did not involve sterilizations following the birth of

U.S.-born children.          Fourth, the Board concluded that Lin had

not shown that the 2007 Profile was unreliable.

     Alternatively,         because   he      had    not   offered   information

relevant     to     his    current    financial        situation,    the     Board

determined that Lin had not shown that he would be subjected to

economic harm amounting to persecution if repatriated to China.

As such, the Board concluded that Lin “ha[d] not satisfied his

burden to demonstrate that his removal proceedings should be

reopened.”       J.A. 7.   This petition for review followed.




     3
       Lin is from Tantou Village, Guantou Town, in Fuzhou City,
which is located in Fujian Province, China. See J.A. 5.


                                          7
                                          II.

     Lin presses two arguments on appeal.                        First, Lin argues

that his petition should be granted in light of our decision in

Chen v. Holder, 742 F.3d 171 (4th Cir. 2014), in which we held

that it was improper for the BIA to rely on the 2007 Profile

without       accounting    for     strong       contradictory         evidence      that

petitioners would be forcibly sterilized if returned to China,

id. at 179–81.        Turning to the merits, Lin argues next that the

BIA abused its discretion by failing to properly consider what

Lin characterizes as new, previously unavailable, and material

evidence       establishing       changed       country    conditions         in    China

related to the enforcement of the one-child policy.                        We consider

each issue in turn.

     We review the BIA’s denial of a motion to reopen for abuse

of discretion.        INS v. Doherty, 502 U.S. 314, 323-24 (1992);

Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009); see also 8

C.F.R.    §    1003.2(a).      The    BIA’s       decision       “is   reviewed      with

extreme deference, given that motions to reopen are disfavored

because every delay works to the advantage of the deportable

alien    who    wishes     merely    to     remain   in        the   United    States.”

Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (quoting

Massis v. Mukasey, 549 F.3d 631, 636 (4th Cir. 2008)) (internal

quotation      mark   omitted).       Therefore,          we    “reverse      the   BIA’s

decision only if it is ‘arbitrary, irrational, or contrary to

                                            8
law.’”      Mosere, 552 F.3d at 400 (quoting Sevoian v. Ashcroft,

290 F.3d 166, 174 (3d Cir. 2002)).

      An alien may file only one motion to reopen within ninety

days of the final administrative decision sought to be reopened.

8 C.F.R. § 1003.2(c)(2).              A motion to reopen “shall state the

new facts that will be proven at a hearing to be held if the

motion is granted and shall be supported by affidavits or other

evidentiary        material.”        Id.    §   1003.2(c)(1).           The    time   and

numerical limits on motions to reopen, however, do not apply to

a motion to reopen proceedings “based on changed circumstances

arising in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material and

was   not    available       and    could       not   have     been    discovered     or

presented     at    the   previous     hearing.”         Id.    §     1003.2(c)(3)(ii)

(emphasis added).

      In    the    context    of    motions     to    reopen   based     upon   changed

country     conditions       in    China   associated        with     family    planning

policies, the BIA will reopen the case only if:

      on a case-by-case analysis, the genuine, authentic,
      and objectively reasonable evidence proves that (1) a
      relevant change in country conditions occurred, (2)
      the applicant has violated family planning policy as
      established   in    that   alien’s    local  province,
      municipality, or other relevant area, and (3) the
      violation would be punished in a way that would give
      rise to a well-founded fear of persecution.




                                            9
In    re    S-Y-G-,    24   I.   &    N.    Dec.   247,   251   (BIA     2007).      The

petitioner carries a “heavy burden”; he or she must show that

“the new evidence offered would likely change the result in the

case.”       In re Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992).



                                            III.

       Lin     first   argues        that    our   decision     in     Chen    mandates

reopening of his removal proceedings.                     We begin with a brief

summary of our decision in Chen as a useful predicate for the

discussion that follows.

                                             A.

       In Chen, a husband and wife sought asylum claiming that

they would face involuntary sterilization in China due to the

birth of their two children in the United States. 742 F.3d at

175.       The IJ found the petitioners credible, but concluded that

the couple failed to prove genuine fear of future persecution

that was objectively reasonable for two reasons.                       First, China’s

one-child policy does not apply to foreign-born children, and

second, it imposes only economic penalties for such violations.

Id.    In making this determination, the IJ relied heavily on the

2007 Profile, “indicat[ing] without explanation that the [2007

Profile] was simply ‘more persuasive’” than other evidence of

record.        Id. at 176.           The IJ also ignored other submissions

wholesale,       including       the        2009    Annual      Report        from   the

                                             10
Congressional-Executive Commission on China (“2009 CECC Report”)

and    a    webpage      maintained   by   the   Fuzhou   City    Family   Planning

Committee. 4       Id.     The BIA adopted and affirmed the IJ’s decision,

“[r]elying exclusively on the [2007 Profile]” to conclude that

coercive measures rising to the level of persecution would not

be used against the petitioners to enforce China’s one-child

policy.      Id. at 177 (emphasis added).

       This court granted Chen’s petition for review and remanded

the case to the BIA to address compelling evidence that the IJ

and BIA ignored.            The court acknowledged that State Department

Reports are “highly probative evidence in a well-founded fear

case.”       Id. at 179 (quoting Gonahasa v. INS, 181 F.3d 538, 542

(4th       Cir.    1999))    (internal      quotation     mark    omitted).     It

cautioned, however, that “the BIA should avoid treating these

Country Reports ‘as Holy Writ’ immune to contradiction,” id.

(quoting Galina v. INS, 213 F.3d 955, 959 (7th Cir. 2000)), and

instead       must     “ensure    that     unrebutted,     legally    significant

evidence      is     not   arbitrarily     ignored   by   the    factfinder,”   id.


       4
        This webpage is maintained by the family planning
committee in Lin’s home city.     However, as we discuss below,
Lin’s case is distinguishable from Chen’s on several grounds,
and in fact, Lin submitted this document as well as the CECC
Report when he filed his first motion to reopen, see J.A. 1,294,
1,683, and we held that the BIA did not abuse its discretion in
determining that those submissions were not sufficient to
establish changed country conditions.


                                           11
(quoting Baharon v. Holder, 588 F.3d 228, 233 (4th Cir, 2009))

(internal quotation marks omitted).                        This court also determined

that    the      2009    CECC    Report       and    the    Family      Planning    Committee

website were legally significant contradictory evidence the BIA

had failed to account for.                   See id. at 181.

       We begin our analysis with Chen--ultimately concluding that

it is materially distinguishable from the petition here.                                       We

then consider independently Lin’s petition on its merits.

                                                B.

       Lin’s      case    differs       from       Chen    in    two    critical    respects,

which we address in turn.                    The first is the extent to which the

BIA considered and addressed a range of evidence, including the

2007       Profile.       The    second       is    that    Lin’s       claims    arise   in    a

markedly different procedural posture. 5

                                                i.

       In Chen, we appropriately took the BIA to task for its

treatment        of     the     2007    Profile       “‘as       Holy    Writ’     immune      to

contradiction.”           Id. at 179 (quoting Galina, 213 F.3d at 959).

In     consequence,           the      BIA     “failed          to   consider      compelling

contradictory evidence suggesting that forced sterilizations are

still        a    reality        for     Chinese           nationals       such     as      [the

       5
       We note as well that petitioners in Chen were found
credible--whereas Lin was not--but that need not factor into our
analysis.


                                                12
petitioners].”       Id.     The Chen court acknowledged that “[a]bsent

powerful     contradictory      evidence,          the   existence        of   a   State

Department report supporting the BIA’s judgment will generally

suffice to uphold the Board’s decision.”                        Id. (alteration in

original)     (quoting       Gonahasa, 181 F.3d    at     542)       (internal

quotation marks omitted).           Nevertheless, it was clear that the

Board in Chen “selectively consider[ed] evidence,” id. (quoting

Tang    v.   Att’y   Gen.,    578 F.3d 1270,      1280     (11th    Cir.    2009)

(internal      quotation       mark      omitted)),         and      “cherry-picked

statements from the [2007 Profile],” id., while simultaneously

failing to explain or account for documents such as the 2009

CECC Report and the Family Planning Committee website in any

“meaningful way,” id. at 181.

       The facts are markedly different here; the Board’s decision

does not treat the 2007 Profile as immune to contradiction or

fail to account for contradictory evidence in the record.                          As an

initial matter, the BIA here did not ignore the 2009 CECC Report

or the Family Planning Committee website in favor of the 2007

Profile, as did the Board in Chen.                       Moreover, Lin submitted

those documents to the BIA when he filed his first motion to

reopen in 2010, see J.A. 1,294, 1,683, and we have already held

that the BIA did not abuse its discretion in determining that

those   submissions,       alongside     Lin’s      other    evidence,         were   not

sufficient to establish changed country conditions.                            See Lin,

                                         13
452 F. App’x at 372-73.                We will not revisit that decision here.

See Sejman v. Warner–Lambert Co., 845 F.2d 66, 69 (4th Cir.

1988) (“[W]hen a decision of an appellate court establishes the

‘law    of    the      case,’     it   must     be       followed         in    all       subsequent

proceedings       in    the     same     case.”          One    exception            to   this     rule

applies where “controlling authority has since made a contrary

decision of law applicable to the issue.” (quoting EEOC v. Int’l

Longshoremen’s          Ass’n,     623 F.2d 1054,         1058    (5th       Cir.      1980))

(internal quotation mark omitted)).                          Given the distinctions just

noted     and    those       we    discuss       below,         Chen       does       not       warrant

disturbing       the     law      of     the    case         pertaining         to        the    BIA’s

evaluation       of    the    2009     CECC     Report         and    the      Family       Planning

Committee website.

       Moreover, unlike the Board in Chen, the BIA’s decision here

to rely on the 2007 Profile was considered and reasoned.                                             In

fact,    we     recognized        in   Chen     “that         the    BIA       and    IJ     are    not

required to discuss every piece of evidence in the record,” 742
F.3d    at    179,     simply     noting       that      a    Board’s       decision         must    be

explained “in terms sufficient to enable a reviewing court to

perceive that [the Board has] heard and thought and not merely

reacted,” id. (quoting Ayala v. Att’y Gen., 605 F.3d 941, 948

(11th Cir. 2010) (internal quotation mark omitted)).                                      There, the

Board’s       “boilerplate         language          .   .     .     was       insufficient          to

demonstrate that the agency gave [contradictory evidence] more

                                                14
than perfunctory consideration.”                      Id. at 181.       Here, to the

contrary, the BIA catalogued the contents of Lin’s evidentiary

submissions in detail and discussed its reasons for continuing

to find the 2007 Profile valid.                     See J.A. 4–6.     Although the BIA

here       did    not     ultimately       credit    the   evidence   Lin   offered   to

attack       the    2007        Profile,    considering     and   failing    to   credit

certain evidence is far different from “ignoring . . . evidence

that . . . calls into question the conclusion the judge is

attempting to reach,” Chen, 742 F.3d at 179 (quoting Tang, 578
F.3d at 1280) (internal quotation mark omitted), which was the

court’s concern with the Board’s decision in Chen.

                                              ii.

       The procedural posture of Lin’s petition also distinguishes

it from Chen.             In Chen, the petitioners sought asylum on direct

review, 6 and this court determined that the BIA’s failure to

analyze          fully    the    petitioners’       evidentiary     submissions    might

have       impacted       the    Board’s    determination     that    the   petitioners

failed to satisfy their burden of proving a well-founded fear of

persecution. 742 F.3d at 179-81.          In contrast, Lin seeks review


       6
       Technically, Chen was an appeal from a reopened proceeding
because the husband’s and wife’s separate proceedings were
consolidated into one.   See 742 F.3d at 174-75.    This makes no
substantive difference for the purposes of our review because
Chen was not an appeal from a denial of a motion to reopen, let
alone a second such motion.


                                               15
of the denial of a second motion to reopen.         Lin’s burden at

this juncture was to show that country conditions in China were

materially different from those conditions at the time of his

original removal proceedings.    See 8 C.F.R. § 1003.2(c)(3)(ii).

     As an initial matter, this court has already concluded,

based on much of the same evidence now before us--including the

very 2009 CECC Report and the Family Planning Committee website

at issue in Chen--that Lin failed to demonstrate changed country

conditions.    See Lin, 452 F. App’x at 373.    As such, though some

of the documents before us were also presented in Chen, the

procedural posture here explains why the BIA did not consider

the documents the Board should have considered in Chen: because

they were the same documents that we already concluded failed to

meet the burden for reopening.

     Moreover, it bears repeating that the BIA’s decision to

deny a motion to reopen is reviewed for abuse of discretion.

See Sadhvani, 596 F.3d at 182.        Here, the BIA catalogued Lin’s

submissions, both old and new, evaluated the evidence of record,

and explained why the evidence did not meet Lin’s heavy burden.

Such diligence falls far short of arbitrariness.       Cf. Chen, 742
F.3d at 181.




                                 16
                                        IV.

      Turning to the merits of Lin’s case, the BIA did not abuse

its   discretion      in   determining    that    his   submissions    did   not

establish changed country conditions in China related to the

enforcement of the one-child policy.             The BIA is not required to

“expressly parse or refute . . . each individual argument or

piece of evidence,” Wang v. BIA, 437 F.3d 270, 275 (2d Cir.

2006) (quoting Chen v. U.S. Dep’t of Justice, 434 F.3d 144, 160

n.13 (2d Cir. 2006)) (internal quotation mark omitted); see also

Chen, 742 F.3d at 179, particularly evidence that “the BIA is

asked   to   consider      time   and    again,”    id.      The   Board     here

considered the evidence of record as a whole, discussed specific

submissions in its decision, and found that the evidence did not

support a finding that China’s sterilization policies would be

applied to Lin.

      The BIA did not abuse its discretion in this regard for

four reasons, which we address in turn.                 First, many of Lin’s

documents were unauthenticated.              Second, much of Lin’s evidence

was   neither   new    nor   previously       unavailable.    Third,    to   the

extent that Lin’s evidence was new, it was not relevant to his

circumstances or his home province in China.              And finally, Lin’s

evidence was not sufficient to discredit the findings in the

2007 Profile.



                                        17
                                             A.

       The BIA did not abuse its discretion in determining that

Lin’s evidence was insufficient to show that he would be subject

to     sterilization        in     China          because       much      of     it      was

unauthenticated.       As the Board put it, “foreign documents that

have not been sufficiently authenticated in any manner are not

considered     genuine,      authentic,           [or]      objectively         reasonable

evidence.”    J.A. 5.       This was not an abuse of discretion.

       To be admissible in an immigration proceeding, a foreign-

government     document          must       “be    evidenced         by    an     official

publication thereof, or by a copy attested by an officer so

authorized.”        8 C.F.R. § 1287.6(b)(1).                   Lin admits that the

evidence    from    China    fails      to    meet      the    requirements       of   this

regulation.     Rather, he argues that failure to comply with the

regulation     is   not     itself      a    sufficient        basis      for   rejecting

evidence as unauthenticated.

       While Lin is correct in this regard, the BIA did not, in

fact, conclude that Lin’s documents were unauthenticated solely

because they failed to comply with the regulation.                         Instead, the

BIA stated that, although Lin’s attorneys “sought information

about some of the documents,” the foreign documents had “not

been    sufficiently      authenticated            in    any    manner.”          J.A.     5

(emphasis    added).        Lin    first      suggests        that   he    proffered      an

alternative means of authentication by submitting new Chinese

                                             18
documents     that      “provid[e]         context”    and       confirm         the     “likely

authenticity”          of     his    previously        submitted           unauthenticated

documents.        Appellant’s Br. at 32-33.                 In the alternative, Lin

argues     that   the       BIA   failed    to    afford    him       an    opportunity       to

authenticate his foreign documents by alternative means.

      Sufficient        alternative         means     of    authentication              include

“provid[ing]        information        concerning          how     the       document        was

obtained, identify[ing] the source of the information contained

in the document, [and] show[ing] that there are consistencies

between       the       information          contained           in        the         otherwise

unauthenticated document and authenticated documents.”                                   Zhu v.

Att’y Gen., 744 F.3d 268, 274 (3d Cir. 2014).

      As    an    initial         matter,    many     of    these          “authenticating”

documents     were      previously         submitted       along      with       Lin’s    first

motion to reopen, compare J.A. 788-89, 797, 805-06, 815-17, 825-

30, with J.A. 1,647-48, 1,652, 1,656-57, 1,662-64, 1,668-73, and

we held that the BIA did not abuse its discretion by rejecting

them as inauthentic at that time.                     Lin, 452 F. App’x at 372.

With respect to Lin’s newly submitted foreign documents, though

courts have held that authenticity may be alternatively shown by

highlighting        consistencies          between    “otherwise           unauthenticated

document[s] and authenticated documents,” Zhu, 744 F.3d at 274,

we   reject      the    argument     that     unauthenticated              documents       could

authenticate other unauthenticated documents.

                                             19
       Turning to Lin’s argument that the BIA failed to afford him

an   opportunity         to    authenticate       the   documents    from   China    by

alternative means, the government notes that, following Lin’s

first unsuccessful motion to reopen, this court “provided Lin

with    a    blueprint        for    authentication”      by   suggesting     that   he

should have provided an affidavit explaining how he acquired the

Chinese documents.             Appellee’s Br. at 18; see also Lin, 452 F.

App’x at 372.         Yet Lin’s affidavit here makes no mention of how

these documents came into his possession.                         See J.A. 99.        In

light       of   these   omissions,        and    against   the    backdrop    of    our

deferential standard of review, we conclude that it was not an

abuse of discretion for the BIA to determine that it could not

rely on Lin’s documents from China because they had not been

authenticated in any manner.

                                             B.

       In    addition,        many    of   the    documents    Lin   submitted      were

neither new nor previously unavailable, and as such the BIA did

not abuse its discretion in deeming them insufficient to show

that Lin would be subject to sterilization in China.                        Lin bears

the burden of establishing that the evidence “was not available

and could not have been discovered or presented at the former

hearing.”        8 C.F.R. § 1003.2(c)(1).

       Lin included eighty-two exhibits with his second motion to

reopen.          See J.A. 115-129; see also J.A. 130-1,290.                    As the

                                             20
Board pointed out, many of them were previously available, as

evidenced by the fact that they were included with his first

motion to reopen, see J.A. 4-5, the denial of which, as has been

noted, this court affirmed in Lin, 452 F. App’x at 373.

       The Board grouped the categories of documents Lin included

with       his   second   motion   to   reopen,   distinguishing    those    Lin

“previously       submitted”   from     those   “additional”   materials    that

were new. 7       See J.A. 4-5.     In fact, sixty-one of the eighty-two

exhibits pre-date the filing of Lin’s first motion to reopen, 8

and Lin fails to provide any explanation as to why they could

not have been discovered or presented earlier. 9                   The Supreme


       7
       Again, although the Board did not also catalog each of the
eighty-two exhibits, it is not required to do so. See Wang, 437
F.3d at 275.
       8
       The exhibits that pre-date the February 2010 filing of
Lin’s first motion to open are as follows: Exhibits B, E, F, G,
H, I, J, L, M, N, O, P, Q, U, V, W, X, Y, Z, AA, EE, FF, GG, HH,
II, MM, NN, OO, PP, QQ, RR, SS, TT, VV, WW, XX, YY, AAA, BBB,
CCC, DDD, EEE, FFF, GGG, HHH, III, JJJ, KKK, LLL, MMM, NNN, OOO,
PPP, QQQ, RRR, SSS, TTT, UUU, VVV, WWW, XXX.       In his second
motion to reopen, Lin relies heavily on several of these
documents to establish changed country conditions, including
Exhibits RR-TT (J.A. 695-721) and AAA-HHH (J.A. 787-876).    See
Appellant’s Br. at 32-33.     These exhibits range in date from
2005 to 2009, which means that they were available before Lin
filed his first motion to reopen in February 2010.
       9
       Lin makes repeated, conclusory assertions in his brief
that this evidence is new or previously unavailable, but
provides no explanation as to why.    See, e.g., Appellant’s Br.
at 12, 19, 21, 25, 28.     Lin also erroneously attributes some
significance to the fact that certain of his pre-February 2010
documents post-date the 2007 Profile. See J.A. 18.


                                         21
Court has noted that “[e]vidence is not previously unavailable

merely because the movant chose not to . . . present evidence

earlier,” Dada v. Mukasey, 554 U.S. 1, 14 (2008) (quoting 1

Gordon      §    3.05[8][c],     at    3-76.34)    (internal       quotation    mark

omitted), and that evidence of changed country conditions is not

new as long as it “could have been foreseen or anticipated at

the time of the earlier proceeding,” INS v. Doherty, 502 U.S.
314, 326 (1992).              The Board did not abuse its discretion in

declining to consider them at this juncture.

                                          C.

         With respect to the new documents, the BIA considered and

found them not to be material.                 For the following reasons, we

agree.

         Because    Lin’s      new    evidence    was   not     relevant   to   his

circumstances, the BIA did not abuse its discretion in deeming

the findings contained therein immaterial.                    The BIA will reopen

asylum proceedings only if the evidence proves that “a relevant

change in country conditions has occurred.”                   In re S-Y-G-, 24 I.

&   N.    Dec.     at   251   (emphasis    added).      As    to   the   twenty-one

documents Lin submitted that either post-date his first motion

to reopen, or are undated, none sheds light on Lin’s specific




                                          22
circumstances. 10          Indeed,       even    if        we    consider        Lin’s

unauthenticated or previously available evidence, the evidence

of record does not show a relevant, material change in country

conditions      because   Lin    has    not   made    a    showing     that      family

planning       policies   in    China    would   impact         him    if   he    were

repatriated.

     First, as was true of most of Lin’s prior evidence, that

which     is   newly   submitted   continues     to       reflect     conditions     in




     10
        See, e.g., J.A. 351-55 (2011 FOIA request letter from
Lin’s attorney), J.A. 385-89 (2010 magazine article about a
woman from Puning who was sterilized), J.A. 390-97 (2011
newspaper article about the seizing of children for failure to
pay social compensation fines), J.A. 398-99 (2011 news article
about a woman from Fujian Province who was sterilized), J.A.
448-61 (2011 report detailing case profiles of women mistreated
under the one-child policy), J.A. 462-73 (2010 document about
family planning policies in Chang Le City), J.A. 474-85 (same),
J.A. 602-13 (undated family planning policy of Ying Qian Town
making no reference to forced sterilization), J.A. 614-22
(undated family planning policy of Ying Qian Town referring to
“remedial   measures”   only   in   the  context   of   unwanted
pregnancies), J.A. 722-30 (undated FAQ document referring to
sterilization of women in Langqi Town), J.A. 774-86 (2010 family
planning policy for Lian Jiang), J.A. 1,260-62 (2012 article
about a woman who fled from forced sterilization), J.A. 1,263-65
(2012 article indicating that China is launching a program to
stop the use of threats in the promotion of the one-child
policy), J.A. 1,266-68 (2011 article about forced abortions),
J.A. 1,269-70 (2010 FOIA request for documents pre-dating 2007),
J.A. 1,271-77 (2012 FOIA request for shipping codes from 2003),
J.A. 1,278-90 (undated report containing a general discussion of
“unspecified ‘remedial measures’” taken in Fujian Province, J.A.
1284).


                                        23
locales outside of his home region. 11                   For example, Exhibits CC

and DD post-date the filing of Lin’s first motion to reopen, but

describe conditions in a city some distance away from Lin’s home

village.          See J.A. 463-85.        Exhibit CC describes family planning

efforts targeting migrant workers, J.A. 463-73, while Exhibit DD

provides a general outline of an assessment and bonus program

geared       toward      “rais[ing]    the   overall      level    of    .    .    .    family

planning       work,”      J.A.    475,   but     does   not     specifically           detail

tactics or targets of this work, J.A. 475-85.

       Second, as was also true of similar evidence rejected for

the same reason in the prior proceeding, much of Lin’s evidence

pertains to practices involving women.                    Exhibit RR, for example,

states that “Chinese women whom [sic] have given birth to two

children in a foreign country . . . are required to return to

China       and    undergo     [a]    sterilization       operation.”              J.A.       695

(emphasis         added).         Similarly,      Exhibits     BBB      and       DDD       focus

exclusively         on   the   requirement        that   “women   with       two       or    more

children are required to [undergo] sterilization.”                                J.A. 797,

816.        Exhibits R, T, YYY, and AAAA--recent news articles about

family planning efforts in China--also pertain exclusively to

remedial measures taken against women.                    See J.A. 386 (detailing


       11
        The evidence pertaining to                       Lin’s    home        province         is
inauthentic, not relevant, or not new.


                                             24
the   Puning      Family      Planning       Bureau’s        “Iron     Fist      Campaign,”

targeting       women    who    had    more        than      one     child);     J.A.      399

(reporting the story of a woman who was captured and forced to

have sterilization surgery); J.A. 1,261 (stating that a woman in

Fujian     Province     was    held    down       on   an    operating       table    in    an

attempt    to    forcibly      sterilize      her);         J.A.    1,267   (noting      that

“Chinese     authorities         routinely          force      women        to   terminate

‘unauthorized’ pregnancies”).                 In addition to their exclusive

focus on women, they also shed no light on the treatment of men

returning to China with foreign-born children, as we discuss

below.

      Third,     the    evidence      of    record     establishes          that,    because

Lin’s wife is a U.S. citizen, Lin’s family would be exempt from

China’s sterilization requirements.                     At oral argument, Lin in

fact conceded that his wife will not be forcibly sterilized due

to her citizenship status, a point supported by the evidence he

submitted.        See   J.A.    695    (explaining           that    Chinese     women     are

required to undergo sterilization “[u]nless they change their

nationalities,      then      they    may    be    exempt      from    sterilization”).

Lin      nevertheless         argues        that       he     remains         subject       to

sterilization. 12       Lin relies on an entry on the Fujian Population


      12
       Lin does not explain why or how a family planning policy
could exempt only one member of a married couple.


                                             25
and Family Planning Committee Official Website to support this

assertion.     A Chinese man whose wife was a legal resident, but

not a citizen, of another country inquired as to whether the

birth    of   his   two   children    violated     Chinese    family    planning

policies.     The website advises that, for couples “who decide not

to give birth to more children,” it is “highly recommend[ed]”

that they choose “male / female sterilization as their first

choice   [contraceptive      method].”         J.A.   406   (emphasis    added).

While this website indicates that sterilization is recommended

as a form of birth control, it does not suggest that it is

required.     In the face of evidence that is equivocal at best, we

cannot find that the Board abused its discretion in declining to

rely on it in its current iteration.

                                       D.

     Finally, we turn to the BIA’s conclusion that Lin had not

established    that   the   2007     Profile    was   “unreliable.”      J.A.   6

(internal quotation marks omitted).              Lin offered two categories

of new evidence challenging the continued validity of the 2007

Profile: the CECC Reports from 2009 and 2010, see J.A. 131-58,

160-90, and an affidavit of Dr. Flora Sapio, J.A. 192-251.

     Turning to the reports first, Lin had previously submitted

the 2009 CECC Report when he filed his first motion to reopen,

and this court upheld the BIA’s determination that the Report’s

“general       conclusions”--which             focused       on   women--were

                                       26
“insufficient       to     demonstrate          the     likelihood       of     enforcement

against    Lin      specifically”          and         establish     changed          country

conditions.        Lin, 452 F. App’x at 373.                     The 2010 CECC Report

does not affect this analysis.                   Although the 2010 CECC Report

updates    the     2009     version,       it     does     not     provide       compelling

evidence of a material change in the law or its enforcement.

See In re S-Y-G-, 24 I. & N. Dec. at 257 (“[A] new report or a

new law is not evidence of changed conditions without convincing

evidence that the prior version of the law was different, or was

differently enforced, in some relevant and material way.”).

       In its decision, the Board observed that these CECC reports

indicate that “administrative punishments are used to enforce

the family planning policy.”               J.A. 5.        Indeed, both the 2009 and

2010    CECC     Reports        discuss    the        continuation       of      population

planning efforts, and specifically the impact on women, but no

evidence   in      the    2010    CECC     Report       suggests     that       the    family

planning policies in Fujian Province are differently enforced

against    men     in     any    relevant        way     that    would        undercut    the

continued reliability of the 2007 Profile.

       Second, Lin submitted the affidavit of Dr. Flora Sapio as

“‘countervailing’ evidence of country conditions and flaws in

the [2007 Profile].”             Appellant’s Br. at 38 (quoting Albasic v.

Mukasey,     547 F.3d 78,     87    n.6     (2d     Cir.     2008)).         The   BIA

explicitly     considered        Dr.     Sapio’s       affidavit    in    its     decision,

                                            27
rejecting it because it speculated about the State Department’s

motivations in drafting the 2007 Profile and was not based upon

personal knowledge.            J.A. 6.     Indeed, “the BIA’s rejection of

Dr. Sapio’s critique has been discussed in at least nineteen

appellate cases from six circuits . . . and not once has a court

of appeals found the BIA’s rejection of Dr. Sapio’s report to

constitute an abuse of discretion.”             Ni v. Holder, 715 F.3d 620,

625 (7th Cir. 2013).           Here, as in Ni, the BIA acted within its

discretion    when        it    disregarded    Dr.    Sapio’s    report       after

considering Dr. Sapio’s arguments and finding her critique of

the   2007   Profile      unpersuasive.        See   Ni, 715 F.3d    at    625.

Therefore,    as    has    every   other   circuit    to   consider     the   Sapio

Affidavit, we too find that the BIA did not err in finding it

incredible.     Accordingly, the BIA did not abuse its discretion

in    determining    that       Lin’s    evidence    was   not   sufficient     to

discredit the findings in the 2007 Profile.



                                          V.

      For the foregoing reasons, Lin’s petition for review is

                                                                          DENIED.




                                          28